DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11-13, and 16is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagawa (JPH0970371A).
Regarding claim 9, Inagawa discloses a dispensing device having a dispensing case comprising: a main body (2) having a top end and bottom end and an actuator (10), where a first top magnet (9) is operatively attached to the actuator and a first bottom magnet (5) is attached to the main body, where the first top magnet is aligned with the first bottom magnet and where the first top magnet magnetically repels the first bottom magnet (Fig. 1; par. 0021).
Regarding claim 11, the actuator is located at the top end of the main body (Fig. 1).
Regarding claim 12, the actuator moves between a first position and a second position (Figs. 1-2).
Regarding claim 13, the movement from the first position to the second position moves the first top magnet towards the first bottom magnet (Figs. 1-2).
Regarding claim 16, the magnetic repellency of the first top magnet and first bottom magnet moves the actuator from the second position to the first position (par. 0021).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagawa in view of Verma (7134577).
Regarding claim 10, Inagawa DIFFERS in that it does not disclose anti-microbial metal. Attention, however, is directed to the Verma reference, which discloses copper (col. 2, lines 44-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Inagawa reference in view of the teachings of the Verma reference by employing an anti-microbial metal such as copper since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 1-8 and 17-20 are allowed.
Claims 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest a dispensing case having a top end and bottom end, where a dispensing case actuator is located at the top end and where a first top magnet is operatively attached to the dispensing case actuator, where a first bottom magnet is attached to the dispensing case and is aligned with the first top magnet, and where the first top magnet magnetically repels the first bottom magnet; and a dispensing cartridge housed within the dispensing case, where the dispensing cartridge comprises of a dispensing cartridge actuator operatively connected to a pump mechanism for dispensing liquid held within the dispensing cartridge, where the actuation of the dispensing case actuator from a first position to a second position actuates the dispensing cartridge actuator from a first position to a second position to dispense the liquid in the dispensing cartridge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754